DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorski et al. (US 8,418,626 B2).  
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 
Regarding claim 1, Gorski et al. discloses a method for weight transfer of a vehicle axle (note the abstract), comprising;
compressing a vehicle suspension by actuating an actuator (326 in figs. 3a-3b; also note fig. 7 for the perspective sectional view of the actuator 326) with a cylinder (706) abutted to a piston rod (702), the piston rod coupled to the vehicle suspension (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33); 
deactivating the actuator (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33); and 
when deactivating the actuator, maintaining at least nominal compression on the vehicle suspension with the piston rod spaced away from a piston of the cylinder via a biasing member, the piston configured to slide within the cylinder along a central axis of the cylinder (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33).
Re-claim 2, Gorski et al. discloses deactivating the actuator includes venting a pressure in the actuator to decompress the vehicle suspension until the pressure decreases to a level providing the at least nominal compression on the vehicle suspension, and wherein the actuator is a pneumatic actuator (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33).
Re-claim 3, Gorski et al. discloses maintaining the at least nominal compression on the vehicle suspension includes maintaining a device linking the actuator to the vehicle suspension without causing a weight transfer at the vehicle axle (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33).
Re-claim 4, Gorski et al. discloses maintaining the at least nominal compression on the vehicle suspension when the actuator is deactivated includes spacing the piston rod away from 
Re-claim 5, Gorski et al. discloses maintaining the at least nominal compression on the vehicle suspension includes using a spring force of the biasing member to overcome friction between components of the piston rod in contact with the cylinder and wherein the biasing member is a spring (note the spring adjacent to the piston 704 shown in fig. 7; also note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33).
Regarding claim 6, Gorski et al. discloses a weight transfer system for a vehicle (note the abstract), comprising; 
a vehicle suspension (90) coupled to an axle of the vehicle; 
a pneumatic actuator (326 in figs. 3a-3b; also note fig. 7 for the perspective sectional view of the actuator 326) having a cylinder piston (704) abutted to a piston rod (702) and configured to adjust the vehicle suspension based on a pressure in the pneumatic actuator (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33), the piston rod coupled to the vehicle suspension through a linkage arrangement (note fig. 6); and 
a spring member (note the spring adjacent to the piston 704 shown in fig. 7; also note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33) arranged in the cylinder and configured to exert a force on the piston rod along a central axis of the cylinder in a direction opposing a sliding of the piston rod when the vehicle suspension is decompressed.
Re-claim 7, Gorski et al. discloses the spring member (note the spring adjacent to the piston 704 shown in fig. 7) is wrapped around the piston rod (702) and wherein the spring member and a portion of the piston rod are surrounded by a casing (note the casing adjacent to the opening 714 shown in fig. 7), the casing abutted to the cylinder piston at one end (note the right end of the tube portion of the piston 704 configured to abut the casing adjacent to the opening 714 shown in fig. 7).
Re-claim 11, Gorski et al. discloses when the pneumatic actuator is depressurized to decompress the vehicle suspension, the spring member is less compressed than when the pneumatic actuator is pressurized to compress the vehicle suspension (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33).
Re-claim 12, Gorski et al. discloses the piston rod is in contact with the cylinder piston when the pneumatic actuator is pressurized to compress the vehicle suspension and spaced away from the cylinder piston when the pneumatic actuator is depressurized to decompress the vehicle suspension (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33).
Re-claim 13, Gorski et al. discloses a nominal amount of compression is maintained on the vehicle suspension by the force exerted on the piston rod by the spring member when the pneumatic actuator is depressurized (note col. 7, line 1 to col. 9, line 20 and col. 11, line 58 to col. 12, line 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Gorski et al. (US 8,418,626 B2) in view of Denis (EP 0317554 B1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 8-10 and 14, Gorski et al. discloses all of the limitations as claimed including the spring member (note the spring adjacent to the piston 704 shown in fig. 7) but fails to disclose a first end of the spring member abutting a first spring seat fixedly attached to the piston rod and a second end of the spring member abutting a second spring seat integrated into the casing as recited in the claims.  However, Denis discloses a pneumatic spring assembly comprising: cylinder, piston, piston rod and a spring , wherein a first end of the spring member abutting a first spring seat fixedly attached to the piston rod and a second end of the spring member abutting a second spring seat integrated into the piston.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pneumatic 
Re-claim 15, Gorski et al. in view of Denis discloses the spring has a stiffness that exerts a spring force both on the second spring seat along the central axis of the pneumatic actuator and along a first direction towards a front wall of the outer housing of the pneumatic actuator and on the first spring seat along the central axis of the pneumatic actuator along a second direction, the second direction opposite of the first direction (note the direction 712 of Gorski et al. in fig. 7 and the directions 88 and 89 of Denis in fig. 4).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657